Citation Nr: 1102078	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for hypertension, to include as due 
to herbicides exposure and secondary to diabetes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1994.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2008 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Roanoke, Virginia, (hereinafter RO).  The Board 
remanded the case for a hearing before a Veterans Law Judge and 
in November 2010, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).    

The reopened claim for service connection for hypertension as a 
result of this decision requires additional development, and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Argument received in August 2010 following the grant of service 
connection for sensory neuropathy of the upper and lower 
extremities by a July 2010 rating decision appears to be raising 
the issue of entitlement to an increased or separate ratings for 
such disability; as such, appropriate action by the RO to 
determine the Veteran's wishes in this regard should be 
accomplished.  


FINDINGS OF FACT

1.  Service connection for hypertension was denied by a February 
1994 rating decision about which the Veteran was notified in May 
1994; the Veteran did not perfect an appeal to this decision. 

2.  Additional evidence received since the February 1994 rating 
decision in the form of VA clinical records reflecting diagnoses 
of hypertension and the prescription of anti-hypertensive 
medication relates to a previously unestablished fact necessary 
to substantiate the claim and was not previously submitted to VA.  

CONCLUSIONS OF LAW

1.  The February 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993). 

2.  Evidence received since the February 1994 rating decision is 
new and material and, therefore, the claim for service connection 
for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2006).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does not 
preclude the Board from adjudicating the matter of whether the 
Veteran's claim for service connection for hypertension has been 
reopened.  This is so because the Board is taking action 
favorable to the Veteran with respect to this aspect of the 
appeal in the decision below.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
This fact notwithstanding, the Veteran was provided with letters 
dated in September 2007 and August 2008 that informed him of the 
information and evidence necessary to prevail in his claim.  The 
September 2007 letter was also compliant with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cardiovascular disorders such as 
hypertension, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

A presumption of service connection exists for Veterans who 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, diagnosed to have 
certain enumerated diseases associated with exposure to certain 
herbicide agents, to include ischemic heart disease (including, 
but not limited to, atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery).  See 38 C.F.R. §§ 3.307, 3.309 (2010); 
38 U.S.C.A. § 1116 (West 2002).  However, hypertension is 
specifically excluded as a disease presumed to have resulted from 
exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 
(Aug. 31, 2010). 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final denial 
on any basis, either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented, will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted 
to VA. "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

Service connection for hypertension was denied by a February 1994 
rating decision about which the Veteran was notified in May 1994.  
The Veteran did not perfect an appeal to this decision; as such, 
it is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  The denial of 
service connection at that time was essentially on the basis of a 
lack of a clinical diagnosis of hypertension. 

Evidence received since the February 1994 rating decision clearly 
reflects diagnoses of hypertension and the prescription of anti-
hypertensive medication.  (See eg. February 11, 2004, June 26, 
2008, and October 7, 2010, VA outpatient treatment reports.)  
While the May 2008 rating decision found that new and material 
evidence had not been received to reopen the claim for service 
connection for hypertension, and the January 2009 statement of 
case did not indicate whether new and material evidence had been 
received in denying the Veteran's claim, the Board must conduct 
an independent review of the evidence submitted since the 
February 1994 rating decision to determine whether new and 
material evidence has been received.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).   

The basis of the February 1994 denial of service connection for 
hypertension was the lack of a diagnosis of this condition, and 
the evidence received since that time clearly reflects diagnoses 
of hypertension and the prescription of medication for its 
treatment.  As such, the Board finds that when the clinical 
evidence reflecting diagnoses of hypertension received since the 
February 1994 rating decision is considered in conjunction with 
all the evidence of record, it raises a "reasonable 
possibility" of substantiating the claim for service connection 
for hypertension.  Accordingly, the claim for service connection 
for hypertension is reopened.  

ORDER

The claim for service connection for hypertension is reopened and 
to that extent, the appeal is granted.  

REMAND

Review of the evidence of record, and the contentions of the 
Veteran at the November 2010 hearing, leads the Board to conclude 
that a VA examination that includes the opinions requested below 
is necessary in this case in order to comply with the duty to 
assist provisions of the VCAA with respect to the reopened claim 
for service connection for hypertension.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the case is 
REMANDED for the following action:

1.  The Veteran should be afforded a VA 
cardiovascular examination to determine if 
his hypertension is etiologically related 
to the borderline to elevated blood 
pressure readings shown during service or 
as a result of diabetes, to include by way 
of aggravation.  By aggravation, it is 
meant whether there was a measurable 
increase in the severity of hypertension 
by diabetes.  

The claims files should be made available 
to the examiner for review prior to the 
examination, and a rationale provided for 
any opinion expressed.  If it is not 
possible to provide the opinions sought, 
that likewise should be explained.  
Pertinent evidence in the claims files for 
review includes service treatment reports 
reflecting a blood pressure reading of 
140/96 and an impression of tension 
headaches vs. hypertension in December 
1979; reference to high blood pressure on 
medical histories collected in May 1980 
and October 1993; a three day blood 
pressure test in, apparently, December 
1978; and a 4 day blood pressure test in 
March 1993.  

2.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


